The court on reconsidering the question arising in this case, and on which the opinion of this court was founded in the decree pronounced herein, on the 25th day of March last (during the present term), find that it is a question of considerable importance in its consequences, and being doubtful (as at present advised) as to the propriety of the decree, order and direct that the operation of the said decree, pronounced in this court on the said 25th day of March last, during this term, be and is hereby suspended until the further order of this court.